Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 11 March 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 11 March 1822
				
				I know why it is but I write with so much difficulty and feel so much averse to undertake it I am ever procrastinating the answers to the Letters that are addressed to me this will account to you for h not having an answer to your last and though a miserable excuse must be accepted until something or other occurs to restore me to my wonted capacity and habits—I have the utmost reliance and confidence in your promises and am perfectly easy in the assurance that you will exert yourself in your studies. My only fear is in your great taste for miscellaneous reading which although it may conduce to your advantage some years hence is calculated to render your more arduous studies irksome and laborious. It is on this account that I could wish you would appropriate so many hours every day to the particular duties and to make a determination that no book however tempting shall ever call of your attention—My reason for urging this is the experience I have had on this subject as I have often found myself drawn on by an interesting work to forget hours duties and every thing but my book to the great dissatisfaction of all who surrounded me—I was a little displeased at the tone of your last as when I wrote about Amory I had no idea of any thing but merely recomming an acquaintance to you in consequence of his neighbourhood—I have already mentioned my dislike to anything like hauteur and pride and recommend to you once more to check every tendency to it for my dear Charles I have too often found it the accompaniment of a mean spirit—There is a pride which I would instil into the hearts of my Children and that is the pride of well doing that pride which proceeds from a consciousness of worth can never be offensive for it inspires benevolence and pity towards those less deserving than ourselves and teaches us to fear that our own merits may not be such as will enable us to resist or escape from unsuspected temptation—Humility and a consciousness of our weakness and  are the safest guardians of virtue—Discard then my dear boy every propensity to arrogance and be assured that this caution will save you from much and severe mortification and you will give the greatest pleasure to your affectionate / Mother
				
					L C Adams—
				
				
			